COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Elder and Frank
Argued at Chesapeake, Virginia


PERDUE FARMS, INC.
                                                              MEMORANDUM OPINION* BY
v.     Record No. 3191-03-1                                     JUDGE LARRY G. ELDER
                                                                    JUNE 29, 2004
ROBERT S. THOMAS


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 Jennifer Tatum Atkinson (Robert A. Rapaport; Clarke, Dolph,
                 Rapaport, Hardy & Hull, P.L.C., on brief), for appellant.

                 No brief or argument for appellee.


       Perdue Farms, Inc., (employer) appeals a decision of the Workers’ Compensation

Commission holding that the carpal tunnel syndrome of former employee Robert S. Thomas

(claimant) was causally related to his compensable injury by accident of August 1, 2000. On

appeal, employer contends no credible evidence supports the commission’s conclusion on the

issue of causation.1 We hold credible evidence in the record supports the conclusion that

claimant’s bilateral carpal tunnel syndrome was causally related to his compensable industrial

injury. Thus, we affirm the commission’s award of medical benefits.

       “Causation is an essential element which must be proven by a claimant in order to receive

an award for an injury by accident.” AMP, Inc. v. Ruebush, 10 Va. App. 270, 274, 391 S.E.2d
879, 881 (1990). The commission’s determination regarding causation is a finding of fact.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
        The commission also denied claimant’s request for disability compensation for various
dates. That ruling is not before us in this appeal.
Marcus v. Arlington County Bd. of Supervisors, 15 Va. App. 544, 551, 425 S.E.2d 525, 530

(1993); see also Dep’t of Corr. v. Powell, 2 Va. App. 712, 714, 347 S.E.2d 532, 533 (1986)

(noting “[a] question raised by conflicting medical opinion is a question of fact”). On appeal, we

view the evidence in the light most favorable to the prevailing party below. R.G. Moore Bldg.

Corp. v. Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990). If there is evidence or

reasonable inferences that can be drawn from the evidence to support the commission’s findings,

they will not be disturbed on appeal, even though there is evidence in the record to support a

contrary finding. See Morris v. Badger Powhatan/Figgie Int’l, Inc., 3 Va. App. 276, 279, 348
S.E.2d 876, 877 (1986); see also Code § 65.2-706(A); Manassas Ice & Fuel Co. v. Farrar, 13
Va. App. 227, 229, 409 S.E.2d 824, 826 (1991). Thus, unless we can say as a matter of law that

claimant’s evidence failed to sustain his burden of proving causation, the commission’s findings

are binding and conclusive upon us. Tomko v. Michael’s Plastering Co., 210 Va. 697, 699, 173
S.E.2d 833, 835 (1970).

       “‘Medical evidence is not necessarily conclusive, but is subject to the commission’s

consideration and weighing.’” Dollar Gen’l Store v. Cridlin, 22 Va. App. 171, 176, 468 S.E.2d
152, 154 (1996) (quoting Hungerford Mech. Corp. v. Hobson, 11 Va. App. 675, 677, 401 S.E.2d
213, 215 (1991)). A claimant is not required to produce a physician’s medical opinion in order

to establish causation. Id. at 176-77, 468 S.E.2d at 154-55. Causation of a condition may be

proved by either direct or circumstantial evidence, including medical evidence or “[t]he

testimony of a claimant.” Id. at 176, 468 S.E.2d at 154. “[W]here the diagnosis is clear but the

medical evidence does not provide a sufficient causal link between the ailment and the

employment, the commission may rely on the testimony of the claimant to establish this link.”

Lee County Sch. Bd. v. Miller, 38 Va. App. 253, 260, 563 S.E.2d 374, 378 (2002) (involving




                                             -2-
proof that carpal tunnel syndrome resulted from occupational disease rather than injury by

accident).

       Here, the medical evidence, combined with claimant’s statements and testimony,

constituted credible evidence supporting the commission’s finding that claimant’s carpal tunnel

syndrome (CTS) was caused by his industrial accident of August 1, 2000. Claimant reported to

Dr. Robert Brill, an orthopedic surgeon, that he had not had “any . . . problems [with] his hands”

prior to the accident, and the commission was entitled to accept claimant’s statement as credible.

Further, on examination, Dr. Brill “did not detect any signs of [claimant’s] having any previous

injury or degeneration.” Claimant testified that when his hands became trapped in the

heat-sealing machine he was operating, the machine both crushed his hands and pulled his right

shoulder and right arm forward. In addition, his hands were trapped for “a number of minutes”

until his co-workers were able to free them “us[ing] crowbars.” When claimant sought treatment

for his hands at the Shore Memorial Hospital Emergency Room, medical personnel described his

injury as a crush injury to both hands with bilateral pain, “tight[ness],” “tender[ness],” “limited

movement” and “some swelling,” “worse on left hand.” Concerns over the degree of injury were

such that an x-ray of claimant’s right hand was obtained, although it revealed no deformities.

       When claimant sought additional emergency room treatment four days later, he

complained of pain and numbness in his dominant right hand, and after another negative x-ray,

he was discharged with a diagnosis of right hand sprain and told to follow up with a hand

surgeon. When claimant saw Dr. Dean two weeks after the accident, Dean noted claimant’s

hands were “slightly bluish/bruised appearing,” and claimant reported it “‘doesn’t feel right.’”

When claimant began physical therapy on August 21, 2000, the therapist noted positive Tinel’s

signs in both wrists. Claimant reported “pain and numbness in both hands,” and these

complaints continued throughout his eight-week course of therapy.

                                              -3-
       When Dr. Heather Stark saw claimant on September 14, 2000, she noted the history of

claimant’s injury as a crush injury to his hands that occurred when a “machine . . . clamped down

on [them].” She, too, detected positive Tinel’s signs bilaterally and noted claimant was

scheduled for a nerve conduction study. After obtaining the results of that study, Dr. Stark noted

she had seen claimant for his “bilateral carpal injury & crush injury.” (Emphasis added). When

Dr. Stark referred claimant to Dr. Stuart Mackler, a physician specializing in hand surgery, she

noted “Problem Moderate bilateral carpal tunnel,” indicated claimant “had a crush injury to both

wrists at work,” and included a copy of his nerve conduction study. As the deputy commissioner

acknowledged in general terms, Dr. Stark’s statements in claimant’s medical records permitted

(1) the inference that claimant’s carpal tunnel problems stemmed from a particular injury rather

than a repetitive trauma and (2) the inference that the carpal tunnel injury and crush injury

occurred simultaneously. On review, the commission found that both inferences were supported

by the evidence and were reasonable. These inferences, coupled with claimant’s statement to

Dr. Brill that he had no previous “problems [with] his hands” and Dr. Brill’s determination on

examination that claimant exhibited no “signs of . . . previous injury or degeneration,” provided

sufficient evidence, when viewed in the light most favorable to claimant, to support the

commission’s determination as to causation.

       Dr. Brill’s opinion that claimant’s CTS was causally unrelated to his compensable

industrial injury does not require a different result. The commission determines the credibility of

the witnesses, and “[a] question raised by conflicting medical opinion is a question of fact,”

Dep’t of Corr. v. Powell, 2 Va. App. 712, 714, 347 S.E.2d 532, 533 (1986). Dr. Brill examined

claimant on only one occasion, over ten months after the accident at issue. Further, he

demonstrated significant uncertainty as to the date on which the accident occurred and how

serious claimant’s injuries were. Although Dr. Brill opined that claimant’s accident could not

                                              -4-
have caused “sufficient injury to the median nerve” to produce his bilateral CTS, Dr. Brill also

noted “[t]here were very few records provided that would give . . . an indication of exactly how

much of an injury [claimant] had.” Dr. Brill also noted “[h]e would be most happy to review

other records, if they are provided,” because “[t]hey would certainly be of benefit in trying to

determine from the treating physicians if they felt there was any significant crush injury at the

time of their initial treatment.” Dr. Brill did not dispute the CTS diagnosis. Furthermore, as the

commission expressly noted,

                the record reflects that the claimant received more than “casual”
                medical treatment following his workplace accident. In addition to
                receiving treatment at the emergency rooms of two hospitals and
                treatment from Drs. Dean, Stark and Mackler, the claimant
                received regular physical therapy at Shore Rehabilitative Services
                for a period of eight weeks.

The commission was free, as it did, to reject the opinion of Dr. Brill and to credit the evidence

from claimant and his treating physicians. That evidence, viewed in the light most favorable to

claimant, was sufficient to meet claimant’s burden of proving causation by a preponderance of

the evidence.

       For these reasons, we hold credible evidence in the record supports the conclusion that

claimant’s bilateral carpal tunnel syndrome was causally related to his compensable industrial

injury. Thus, we affirm the commission’s award of medical benefits.

                                                                                          Affirmed.




                                              -5-